Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 4/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10341275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Simon Booth Reg. No. 58,582 on April 19, 2021.
The application has been amended as follows: 



1.	(Currently amended) A method comprising:

modifying, at the content management provider, the content item to include the comment based on the synchronization data; 
receiving, at the content management provider, from a second account of the content management provider, a request to access the content item; and
providing for display, on an interface of a second computing device associated with the second account, a comment section associated with the content item, wherein the comment section includes the comment and is displayed in association with the content item, wherein the content item is displayed using a native application associated with the content item, wherein the comment section is displayed using an application provided by the content management provider, wherein the comment section is a layer on top of the native application,
wherein the providing for display, on the interface of the second computing device, the comment section comprises:
identifying an address in the content item, the address corresponding to comments of the content item that are stored in the content management provider;
retrieving the comments associated with the content item from the address; and
transmitting the comments to the second computing device at a first time.


7.	(Canceled) 


9. 	(Currently amended) A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause a computing device to:
	send, from a first account of a content management provider to the content management provider, a request to access a content item;
	receive synchronization data, from the content management provider, to modify the content item from a second account associated with the content management provider to include a comment; and
	causing display, on an interface of a second computing device associated with the second account, of a comment section associated with the content item, wherein the comment section includes the comment and is displayed in association with the content item, wherein the content item is displayed using a native ,
wherein the instructions to display, on the interface of the second computing device, the comment section further comprises instructions that cause the computing device to:
identify an address in the content item, the address corresponding to comments of the content item that are stored in the content management provider;
retrieve the comments associated with the content item from the address; and
transmit the comments to the second computing device at a first time.


15. 	(Currently amended) A computing system comprising:
	a processor; and 
	memory including instructions that, when executed by the processor, cause the computing system to:
receive, at a content management provider, from a first account of the content management provider, synchronization data to modify a content item to include a comment of the content item;
receive, at the content management provider, from a second account of the content management provider, a request to access the content item; 
 modify, by the content management provider, the content item with the second account based on the synchronization data; and
provide, for display on an interface of a second computing device associated with the second account, a comment section associated with the content item, wherein the comment section includes the comment and is displayed in association with the content item, wherein the content item is displayed using a native application associated with the content item, wherein the comment section is displayed using an application provided by the content management provider, wherein the comment section is a layer on top of the native application, 
wherein the instructions to provide, for display on the interface of the second computing device associated with the second account, the comment section further comprises instructions that cause the computing system to:
identify an address in the content item, the address corresponding to comments of the content item that are stored in the content management provider;
retrieve the comments associated with the content item from the address; and
transmit the comments to the second computing device at a first time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.